United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2189
                                No. 18-2195
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Scott Edison Benson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeals from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                             Submitted: May 17, 2019
                                Filed: July 3, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and KOBES, Circuit Judges.
                             ____________

PER CURIAM.

       Scott Edison Benson pleaded guilty to being an accessory after the fact to a
homicide in violation of 18 U.S.C. § 3, and, in a separate case, to conspiracy to
distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), and
841(b)(1)(B). The district court1 held two sentencing hearings on the same day,
imposing a 120-month sentence on the accessory conviction and a consecutive 100-
month sentence on the conspiracy conviction. Benson contests the substantive
reasonableness of the sentences. We affirm.

       Benson drove Clarence Yellow Hawk and Jamie Shoulders to meet Chris Janis
for a drug purchase on the afternoon of May 27, 2017. Unbeknownst to Benson, his
companions had brought his handgun to the meeting. Upon arriving at Janis’s
vehicle, Benson entered the back seat and began negotiating the drug purchase.
Shoulders and Yellow Hawk thereafter appeared outside the vehicle’s driver’s side
window. Shoulders fired two shots at Janis with Benson’s gun, whereupon Yellow
Hawk took the handgun from Shoulders and fired several additional shots at Janis.
Janis died from the gunshot wounds. Benson thereafter drove Shoulders and Yellow
Hawk away from the scene, dropped them off, and at no time contacted the police.
At Benson’s sentencing hearing on the accessory conviction, the district court
determined that his advisory U.S. Sentencing Guidelines (Guidelines) range was 78
to 97 months’ imprisonment. The court varied upward and imposed a 120-month
sentence followed by three years of supervised release.

       Benson had been involved with a conspiracy to distribute methamphetamine
between January 2016 and May 2017. At the sentencing hearing on the conspiracy
conviction, the district court determined that his Guidelines range was 100 to 125
months’ imprisonment. This calculation included a two-level enhancement for
obstruction of justice based on Benson’s reckless conduct in leading law enforcement
officers on two high-speed chases. In the first, Benson drove 55 miles per hour
through residential areas and past pedestrians, reaching speeds in excess of 100 miles
per hour before the law enforcement officer abandoned the chase. In the second, after


      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                         -2-
selling methamphetamine out of his vehicle in a residential area, Benson evaded
officers by driving up a homeowner’s driveway and through the backyard. He tore
through the homeowner’s fence and down a gravel road, dragging a jumble of wire
and fenceposts, and abandoned his vehicle roughly four miles into the chase. The
district court thereafter imposed a 100-month sentence to be served consecutively to
his 120-month sentence, despite the government’s recommendation under Benson’s
plea agreement that he serve his sentences concurrently.

        We consider the substantive reasonableness of Benson’s sentences for an abuse
of discretion, accounting for the totality of the circumstances and the extent of any
variance from the Guidelines advisory range. See United States v. Thorne, 896 F.3d
861, 864 (8th Cir. 2018) (per curiam). A district court abuses its discretion when it
(1) fails to consider a relevant factor that should have received significant weight; (2)
gives significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). We review
the decision to impose a consecutive sentence for reasonableness, which is akin to our
abuse-of-discretion standard. See United States v. Baskin, 878 F.3d 1106, 1108 (8th
Cir. 2018).

       We begin with Benson’s 120-month sentence for being an accessory after the
fact to a homicide. He contends that the court erred in three ways: by failing to
consider his unanticipated and small role in the murder; by improperly considering
and thus effectively double-counting his role in the drug distribution conspiracy; and
by improperly considering the extreme psychological harm to Janis’s family, which
he contends the murder, and not his conduct, caused. We conclude that the district
court did not abuse its discretion in varying upward to impose the sentence that it did.
The court’s lengthy explanation addressed several sentencing factors under 18 U.S.C.
§ 3553(a). Contrary to Benson’s argument, the court specifically considered that
Benson was unaware of his companions’ murderous intent, that he had accepted

                                          -3-
responsibility for his role in the homicide, and that he suffers post-traumatic stress
from witnessing it. Benson’s double-counting concern is also unfounded. The court
explained that it would separately consider his role in the drug conspiracy in the
subsequent sentencing for that crime and gave ample justification for the sentence,
citing the seriousness of possessing an illegal firearm (as Benson’s was), Benson’s
prior drug use, his role in helping the perpetrators escape, his failure to report the
crime, and the need to send a message to the larger community regarding the
seriousness of the crime. Further, the victim impact statements and the “unspeakable
grief” caused by Janis’s murder were part of the nature and circumstances of the
offense and thus were appropriate considerations for the court. See 18 U.S.C.
§ 3553(a).

       Benson next argues that the court erred in imposing a consecutive sentence for
conspiring to distribute methamphetamine. We conclude that the district court’s
decision was not unreasonable. The court did not, as Benson contends, merely recite
and fail to apply the § 3553(a) factors. It applied several factors, noting specifically
the perils involved in his flight from law enforcement, the danger and destructiveness
of methamphetamine in his community, and the seriousness of his role in the drug
conspiracy. We also reject Benson’s argument that the court gave improper weight
to his repeated reckless flight from law enforcement, for which he contends the
Guidelines enhancement for obstruction of justice had already accounted. Our case
law “does not prohibit courts from determining that the weight the Guidelines
assigned to a particular factor was insufficient, but rather counsels courts to take care
in doing so.” See Thorne, 896 F.3d at 865. The court took appropriate care here,
explaining that Benson put many lives at risk while fleeing the police and using those
circumstances as one of several factors justifying the consecutive sentences. Because
Benson’s “sentence is supported by factors not accounted for, either in full or in part,
by the Guidelines,” id., and because the court sufficiently explained why the
obstruction of justice enhancement was inadequate, no improper weighing occurred.
Finally, we disagree with Benson’s claim that the court committed a clear error of

                                          -4-
judgment by imposing consecutive sentences for convictions involving similar
conduct. It explained that Benson’s participation in the distribution conspiracy lasted
for more than a year and involved conduct unrelated to the murder of Janis. The
court’s determination that Benson’s convictions resulted from separate conduct and
merited separate terms of imprisonment was not unreasonable.

      The sentences are affirmed.
                      ______________________________




                                         -5-